DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 are pending wherein claims 1-16 have been preliminarily amended and claims 17-19 have been preliminarily added 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1 and 4-7 recite broad recitations for chromium, molybdenum, tungsten, aluminum, titanium, niobium, hafnium, carbon, boron, silicon, cobalt, tantalum, and 

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	In regard to claim 1, the prior art fails to disclose or adequately suggest a nickel based alloy comprising 12 to 14 weight percent chromium, 1.5 to 3 weight percent molybdenum, 2.5 to 4.5 weight percent tungsten, 4 to 5 weight percent aluminum, 1.8 to 2.8 weight percent titanium, 1.5 to 3.5 weight percent niobium, 0.8 to 1.8 weight percent hafnium, 0.03 to 0.13 weight percent carbon, 0.005 to 0.025 weight percent boron and 0.005 to 0.05 weight percent silicon. The closest prior art to Yoshinari et al. (‘077) discloses nickel base superalloys having 12 to 16 weight percent chromium, 4 to 9 weight percent cobalt, 3.5 to 4.5 weight percent tungsten, 1.5 to 2.5 weight percent molybdenum, 2 to 3.4 weight percent tantalum, 3 to 4 weight percent titanium, 0.5 to 1.6 weight percent niobium, 3.4 to 4.6 weight percent aluminum, 0.05 to 0.16 weight percent carbon, 0.005 to 0.025 weight percent boron, 0 to 2 weight percent hafnium, 0 to 0.5 weight percent rhenium, 0 to 0.05 weight percent zirconium, 0 to 0.01 weight percent silicon with a teaching that with amounts of titanium lower than 3 weight percent, high temperature corrosion resistance cannot be attained (columns 2-5). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759